STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE       OF    LOUISIANA                                                                   0100WAIPA E130,8192 1K
                                                                                                                  -


VERSUS


DINELL       STEWART                                                                         FEBRUARY            14,     2022




In    Re:          Dinell          Stewart,           applying        for         supervisory                writs,            18th
                   Judicial                 District        Court,        Parish             of        Iberville,               No.
                   unknown.




BEFORE:            McCLENDON,                WELCH,    AND     THERIOT,           TT.



        WRIT       DENIED.              Habeas        corpus       proceedings               shall      be       instituted
in    the        parish       in       which    the     person       is      in    custody.              See        La.        Code
Crim.       P.     art.       352.            However,        if    relator            is    making          a     complaint

with        regard           to        the     computation           of       his           sentence,             La.          R. S.
15: 1171( B)           grants          authority         to    the     Department                 of    Public           Safety
and     Corrections                to        adopt     administrative                   remedy          procedures                to

receive,          hear,       and       dispose        of    complaints            of       time   computations                   of
sentences.                  Any    complaint           pertaining            to        the    time        computations

must        be         made        under        the         Corrections             Administrative                       Remedy
Procedure ( CARP)                 as    provided        in    La.    R. S.        15: 1171- 79.          In       the         event
of    an    adverse           ruling,    an           offender       may      within          thirty             days         after

receipt           of    the       decision,           seek     judicial            review          of    the        decision
only        in     the        Nineteenth              Judicial        District               Court,           or         if     the
offender          is     in   physical  custody of the                        sheriff,             in    the        district
court       having          jurisdiction in the parish                            in    which          the       sheriff          is
located,           in        the        manner        hereinafter             prescribed                 in        La.         R. S.
15: 1177.


                                                              PMC
                                                              JEW
                                                             MRT




COURT       OF    APPEAL,          FIRST       CIRCUIT

 2f
        DE         Y    C    ERK       OF    COURT
                   FOR       THE       COURT